COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Roland Parks v. The State of Texas

Appellate case number:     01-15-00737-CR

Trial court case number: 2009726

Trial court:               County Criminal Court at Law No 1 of Harris County

        By order dated October 15, 2015, this Court abated the appeal and remanded to the trial
court because the trial court’s certification of defendant’s right to appeal appeared to be
incorrect. We directed the trial court to hold a hearing to consider whether the certification was
defective. On October 26, 2015, a supplemental clerk’s record was filed, containing the trial
court’s corrected certification. This certification states that this is not a plea bargain case and
appellant has the right to appeal. The clerk’s record and reporter’s record have been filed.

        Accordingly, we REINSTATE this case on the Court’s active docket. Appellant’s brief
is ordered to be filed within 30 days of the date of this order. The State’s brief will be due within
30 days of the date of filing of appellant’s brief. See TEX. R. APP. P. 38.6(a)-(b).

       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown
                    Acting individually       Acting for the Court


Date: October 29, 2015